Citation Nr: 0711196	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-40 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for history of low back pain with spina bifida and 
muscle spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia that denied the veteran's application to 
reopen his claim of entitlement to service connection for 
history of low back pain with spina bifida and muscle spasm 
for lack of new and material evidence.  The veteran filed a 
timely appeal of this determination to the Board.

In February 2007, the veteran, accompanied by his 
representative, testified before the undersigned Acting 
Veterans Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the Board also notes that the veteran testified at a 
hearing before the Board that he is receiving disability 
benefits from the Social Security Administration.  The 
veteran's claims file contains a February 1984 Notice of 
Favorable Decision from the Social Security Administration, 
but no other records related to this award have been 
associated with the veteran's claims file.  The RO should 
therefore contact the Social Security Administration and take 
all necessary attempts to obtain all records related to this 
award. 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) 
(when attempting to obtain records in the custody of a 
Federal department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).

In addition, the Board notes that the veteran testified that 
he has been treated for his back at the VA clinic in 
Savannah, Georgia, and also at Memorial Medical Center in 
Savannah, Georgia.  Records from these facilities have not 
been associated with the veteran's claims file.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for his back.  This 
should include all medical and treatment 
records from the VA clinic in Savannah, 
Georgia, and Memorial Medical Center in 
Savannah, Georgia, both dated since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, if 
warranted by the evidence, the RO should 
schedule the veteran for an appropriate 
VA examination in order to determine 
whether the veteran has a back condition, 
and if so, whether such condition is 
related to or had its onset during 
service or within one year of service.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any back 
disability found to be present.  If the 
examiner diagnoses the veteran as having 
a back condition, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
condition was caused by or had its onset 
during service or within one year of 
service.  In this regard, the examiner 
should comment on the veteran's service 
medical records and the veteran's 
testimony that after service the veteran 
suffered injury to his back when pinned 
between fire trucks in 1978.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


